Citation Nr: 1212695	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  09-41 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for a claimed innocently acquired psychiatric disorder, to include depression and anxiety.  

2.  Entitlement to service connection for a claimed back disorder to include cervical spine degenerative changes.  

3.  Entitlement to service connection for claimed hypertension.  

4.  Entitlement to service connection for claimed condition involving bilateral of the lower extremities, to include neuropathy.  

5.  Entitlement to service connection for claimed sleep apnea.  

6.  Entitlement to an increased, initial rating for the service-connected right knee meniscus tear status-post arthroscopy.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970, from August 1978 to December 1978, and from August 1981 to September 1997.  He also served with the National Guard.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the RO.  

Of preliminary importance, in Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a veteran's claim for PTSD was not limited only to the his lay diagnosis, but rather included any mental disability that could "reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  23 Vet.App. at 5 (2009).  

However, a different result is reached when the evidence supports the service connection of a disability, but there is no indication the claimant was seeking benefits for that disability or the symptoms he was experiencing that are associated with that disability.  Clemons, 23 Vet.App. at 7 (citing Brannon v. West, 12 Vet.App. 32, 35 (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the veteran to seek ... service connection")).  

The essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  

In this case, the Veteran has made clear his intent to seek benefits for an acquired psychiatric disorder, to specifically include depression, as evidenced by various lay statements submitted by him, which discuss his depression and anxiety symptoms.  

Hence, in light of Clemons, and based on the medical evidence of record, the Board has characterized the Veteran's claim as that of service connection for an acquired psychiatric disorder, to include depression and anxiety.  

In July 2010, the Board received additional evidence from the Veteran.  VA regulations require that pertinent evidence submitted by the Veteran be referred to the agency of original jurisdiction for review and preparation of a Supplemental Statement of the Case (SSOC), unless the procedural right is waived in writing by the Veteran or representative.  38 C.F.R. §§ 19.37, 20.1304 (2011).  

The Veteran submitted a waiver of RO initial consideration of such evidence.  Hence, the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2011).  

The issue of service connection for a lumbar spine disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The issues of service connection for an innocently acquired psychiatric disorder, hypertension, a lower extremity condition, and sleep apnea and the claim for increase are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDING OF FACT

The currently demonstrated cervical spine degenerative changes is show as likely as not to have had its clinical onset during the Veteran's extensive period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by degenerative changes of the cervical spine is due to disease or injury that was incurred in active service.  38 U.S.C.A.§ 1110, 1131, 5107 (West 2002); 38 C.F.R.§ 3.102, 3.303 (2011)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

To the extent that the action taken hereinbelow is favorable to the Veteran, a full discussion of VCAA is not required at this time.  

With respect to the claimed cervical spine disorder, a September 1992 service treatment record shows that the Veteran was rendered medical attention for complaints of pain involving the neck and upper back.  A radiographic report prepared to rule out degenerative joint disease noted that the films were "underpenetrated."  A finding of reduced C5 to C6 intervertebral space was noted.  

The Veteran's service separation examination in August 1997 was negative for pertinent complaints or findings.  

The submitted private treatment records show findings of mild degenerative changes of the cervical spine.  

First, in a statement dated in July 1999, a private physician noted that she had treated the Veteran for the previous five years for several conditions including that of "cervical spine syndrome."

Next, a radiology report prepared in January 2008 noted that the Veteran had mild disc space narrowing and end plate degenerative changes at C2-3, C3-4 and C6-7  and anterior osteophytes at C4-5, C5-6 and C6-7.  The impression was that of mild degenerative changes.  

While a VA examination has not been performed to evaluate the severity of the claimed cervical spine disorder, the current medical findings clearly document the presence of mild degenerative changes involving the cervical spine.  Moreover, the identified service treatment record dated in September 1992 serves to show the presence of abnormal changes of the cervical spine.  

To the extent that the examination performed at the time of the Veteran's retirement from his period of long active service did not document a cervical spine disorder, the submitted private medical statement establishes that "cervical spine syndrome" was treated either during or shortly thereafter.  

Based on its review of the record, the Board finds the evidence to be in relative equipoise in showing that the cervical spine degenerative changes as likely as not had its clinical onset during the Veteran's period of active service.  

Accordingly, in resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  



ORDER

Service connection for cervical spine degenerative changes is granted.  



REMAND

The Veteran asserts that he developed hypertension, condition involving the lower extremities, sleep apnea and depression during his service.  

The submitted private treatment records show that the Veteran has current diagnoses of hypertension, left leg pain, sleep apnea, and major depression.  

In addition, a statement from a private physician, dated in July 1999, shows that the Veteran had been treated since December 1994 for hypertension, poor venous circulation in the legs, sleep apnea and major depression.  

Moreover, the Veteran has presented consistent and probative written lay testimony that he has experienced hypertension, a bilateral lower extremity condition and sleep apnea since service.  

In this regard, the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his loss of sensation in the lower extremities and difficulty breathing while sleeping, and other symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

Additionally, a July 2010 statement from a former service member discusses his observations that the Veteran suffered from cyclical depression episodes while on active service.  

The service treatment records generally reveal findings related to hypertension and peripheral vascular disease of the lower extremities.  However, no findings related to depression or sleep apnea are noted in the record.  

With respect to the claimed hypertension, in December 1991, the Veteran was treated for complaints of severe headaches, palpitation and weakness.  Notably, a radiologic examination report, dated in September 1997, shows findings of a single frontal chest radiograph demonstrating normal pulmonary vascularity, with sharp costophrenic angles, and a slight prominence of the superior aspect of the right mediastinal border.  

The radiologist noted that this would raise suspicion for dilation of the ascending aorta such as seen with post-stenotic dilatation from aortic stenosis.  The radiologist described the aorta as tortuous, and indicated that hypertension could also give a similar finding.  

The radiologist observed that the cardiac silhouette was within the normal limits and the osseous structures were unremarkable.  The impression given was that of prominence of the right mediastinal border raising suspicion for dilatation of the ascending aorta, which might be seen with patients who have prolonged hypertension.  The radiologist opined that one should also consider post-stenotic dilatation from aortic stenosis, and recommended a physical examination.  

With respect to the claimed condition of the lower extremities, the service treatment records, dated in May 1982, indicate complaints of varicose veins in the left lower extremity, and various Reports of Medical History and Examination document a history of surgery for varicose veins at age 14, prior to service.  

A March 1994 service treatment record noted findings of venous insufficiency in both legs, including deep venous insufficence to a moderate degree in the right leg, and to a severe degree in the left leg, and superficial venous insufficiency to a severe degree in the right leg.  

The Board notes that the Veteran has not been afforded VA examinations to determine the nature and likely etiology of the claimed hypertension, condition of the lower extremities, sleep apnea and major depression.  

Additionally, as there is some evidence suggesting that the Veteran may have had a preexisting bilateral leg disorder in the form of varicose veins.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. §§ 1111, 1137 (West 2002).  

However, the RO has not adjudicated the claim for service connection for bilateral peripheral neuropathy of the lower extremities under this theory of entitlement, and there is no medical evidence of record addressing whether the Veteran's current bilateral leg disorder preexisted service, and if so, whether the disorder was aggravated by service.  

It is well settled that, in its decisions, the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

As such, without further clarification, the Board is without medical expertise to ascertain whether any current chronic fatigue syndrome or acquired psychiatric disabilities are related to service.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465 469 (1994).  

Therefore, under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim.  

In addition, the Board notes that the private treatment record, dated in July 1999, showed that the Veteran had undergone treatment for all of his claimed disorders since 1994.  However, the record is negative for treatment records from the private physician, "Dr. G.R." who provided the statement.  

Hence, a request should be made to the Veteran to submit additional information and/or treatment records from this private practitioner that might otherwise illuminate the nature of his medical treatment, and prior to arranging for the Veteran to undergo VA examinations in connection with his claims, he should also be afforded another opportunity to submit any additional medical records relevant to his claims.  

With respect to the service-connected right knee disability, the Veteran asserts that he experienced symptoms of swelling and instability in his right knee, which warrants an initial compensable evaluation.  

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2011).  VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  

In VAOPGCPREC 9-98, VA's General Counsel  reiterated that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  

For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The Veteran's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2011).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  

An October 2011 Informal Hearing Presentation reflects an assertion that the Veteran's right knee disability should receive a separate evaluation for impairment of flexion of the knee.  

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Under 38 C.F.R. § 3.326(a) (2011), a VA examination will be authorized where there is a possibility of a valid claim.  

While the Veteran was examined by VA in 2008, the Board finds that another examination is warranted in order to evaluate the current extent of the service-connected right knee disability.  

Finally, the Board also notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively to be in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, VA must obtain any outstanding records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps in order to obtain copies of any outstanding VA and private treatment records, to specifically include those of "Dr. G.R."  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  The Veteran should be afforded VA examinations with appropriate specialists to determine the nature and likely etiology of the claimed hypertension, sleep apnea, and acquired psychiatric disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiners should be performed.  The examiners are requested to review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions.  

The examiners should identify all current disorders.  For each diagnosis rendered, the examiner should opine as to whether it is at least as likely as not that that the current disability had its clinical onset during the Veteran's period of active service.   

With respect to the claimed psychiatric disorder, the current findings should be reported in detail, and rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)  

A clear rationale for all opinions should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiners for review.  

3.  The Veteran also should be afforded a VA examination to determine the nature and likely etiology of the claimed bilateral leg disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions.  

The examiner should identify all current bilateral leg pathology.  For each diagnosis rendered, the examiner should opine as to whether the disorder, to specifically include varicose veins, clearly and unmistakably existed prior to service.  If so, the examiner should opine as to whether the preexisting disorder(s) increased in severity during service and whether any increase in severity represented a permanent worsening or "aggravation" of the disease beyond its natural progression.  In responding to this question, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  

If any currently identified bilateral leg disorder did not exist prior to service, the examiner should opine as to whether the current disability at least as likely as not had its clinical onset during his period of active duty.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)  

A clear rationale for all opinions should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

4.  The Veteran finally should be scheduled for a VA examination to determine the current severity of the service-connected right knee disability.  

Prior to examining the Veteran, the examiner must review the entire claims file, including a complete copy of this remand.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  

The examiner should set forth in the report all examination findings and the complete rationale for any conclusions reached.  Specifically, the examiner should provide an opinion in terms that are consistent with the rating criteria for rating limitation of motion of the knee (DCs 5260 and 5261), for rating recurrent subluxation or lateral instability of the knee (DC 5257), for rating ankylosis of the knee (DC 5256), and for rating cartilage, semilunar, dislocated and/or removed (DCs 5258 and 5259), specifically considering the guidance of DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2011).  

The examiner should also comment on the functional effects of the Veteran's right knee disability on his occupational status and his everyday life, including his ability to secure and follow a substantially gainful occupation.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  All opinions and conclusions expressed must be supported by a complete rationale in a typewritten report.  

5.  After completing all indicated development, the RO should readjudicate the claims based on all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with an SSOC and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

















Department of Veterans Affairs


